DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

            Claims 1 – 17 are allowed.

            The following is a statement of reasons for the indication of allowable subject matter: 
           Re independent claims 1 and  9 – 10, the prior art of record, specifically Rahman et al (US 2016/0323022) teaches of a method for transmitting channel state information (CSI) by a user equipment (UE) in a wireless communication system, comprising: receiving a channel state information reference signal (CSI-RS) from a base station through a multiple antenna port (CSI-RS configuration, Paragraphs 0018 and 0140, Abstract and Fig.32); and reporting the CSI to the base station (CSI feedback, Paragraphs 0016 – 0018 and 0140, Abstract and Fig.32), wherein the CSI includes a precoding matrix indicator (PMIs, Paragraph 0146 and Abstract, Fig.32) for a codebook generated (W, Paragraph 0146) by combination (Paragraphs 0457 – 0478), wherein the codebook is configured based on a parameter set for the combination (Paragraphs 0389 – 0391), and wherein the parameter set for the combination is differently set/applied based on whether a rank value is a rank 1 or a rank 2 (second set (different), Paragraphs 0390 – 0391).

           However, none of the cited prior art alone or in combination provides the motivation to teach: “wherein the CSI includes a precoding matrix indicator (PMI) for a codebook generated by linear combination, wherein the codebook is configured based on a parameter set for the linear combination, wherein the parameter set for the linear combination is differently set/applied based on whether a rank value is (i) one of a rank 1 and a rank 2 or (ii) one of a rank 3 and a rank 4, wherein the CSI includes (i) a wideband PMI and (ii) a subband PMI, wherein the parameter set for the linear combination includes (i) a parameter for a number of beams to be linearly combined and (ii) a parameter related to the subband PMI, and wherein a payload of the CSI is determined based on (i) the parameter for the number of the beams to be linearly combined and (ii) the parameter related to the subband PMI.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

           Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARISTOCRATIS FOTAKIS whose telephone number is (571)270-1206.  The examiner can normally be reached on M-F 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on (571) 272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARISTOCRATIS FOTAKIS/
Primary Examiner, Art Unit 2633